On Rehearing.
MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
On July 2 of this year the decision was made by this court in the above-entitled cause and the opinion filed. Upon the former hearing and submission of the cause, counsel for appellant was absent and therefore unable to present the matter by way of oral argument. Thereafter he presented a motion for a rehearing, and, because of his inability to orally argue the cause upon the first presentation, and because of his earnest insistence that this court did not give proper consideration to the decision in Morrison v. Jones, 31 Mont. 154, 77 Pac. 507, as it affects the decision of this ease, a rehearing was granted and the cause argued by counsel for the respective parties and submitted. Upon consideration of the matter on this rehearing, we have examined at length the record in Morrison v. Jones. With one exception, the facts of that case are set forth fully and correctly in the opinion 'as it appears in 31 Montana, above. The one fact which might have been added and which would only have fortified the decision is, that Mrs. Morrison received from Jones the contract to convey, dated May 2, 1900, and knew the contents thereof and of the deed of even date therewith, *465before she executed the deed or received the contract. This fact appears from the record repeatedly and fully justified this court in saying: “The written terms of the deed and the concurrent agreement appear to cover about every phase of the case.” The court might properly have omitted the word ■“about.” With these facts all before us again, we are more firmly convinced than ever before that there is not anything in the decision of Morrison v. Jones to conflict in the slightest degree with our former decision in this case.
What is said in the written opinion heretofore filed on July '2, 1910, is adopted in full as the expression of our opinion now; and the judgment of the district court of Silver Bow county rendered and entered on’the sixteenth day of October, 1909, and the order of that court made on the third day of January, 1910, overruling plaintiff’s motion for a new trial are affirmed. JRemittitur forthwith.
Mr. Justice Smith concurs.
Mr. Chief Justice Brantly, being absent, takes no part in the foregoing decision.